UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 97-2453



JOHN DOE,

                                              Plaintiff - Appellant,

            versus


TOWSON STATE UNIVERSITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-96-1262-JFM)


Submitted:    March 24, 1998                 Decided:   June 18, 1998


Before WILKINS and NIEMEYER, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Doe, Appellant Pro Se. Richard Allen Weitzner, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; Michael Anthony
Anselmi, Assistant Attorney General, Towson, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order granting summary

judgment in favor of Defendant in Appellant’s employment discrim-

ination action. We have reviewed the record and the district

court’s opinions and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. See Doe v. Towson

State Univ., No. CA-96-1262-JFM (D. Md. Oct. 2, 1997). We deny

Appellant’s motion to reseal the record. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                2